Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 7, 2018

                                     No. 04-18-00100-CV

                         IN THE INTEREST OF V.L.M., Children,

                  From the 438th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016PA02374
                    Honorable Barbara Hanson Nellermoe, Judge Presiding


                                        ORDER
       Notification of late record is noted. Reporter’s record must be filed no later than March
12, 2018.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court